DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

                                  JULIO PEREZ,
                                    Appellant,

                                        v.

                           STATE OF FLORIDA,
                                Appellee.

                                  No. 4D15-3906

                                 [March 30, 2016]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Michael A. Robinson,
Judge; L.T. Case No. 09-2365CF10A.

   Julio Perez, Live Oak, pro se.

   No brief filed for appellee.

PER CURIAM.

    Affirmed. See Novaton v. State, 634 So. 2d 607, 609 (Fla. 1994); Jacobs
v. State, 162 So. 29 (Fla. 4th DCA 2014).

GROSS, FORST and KLINGENSMITH, JJ., concur.

                             *           *          *

   Not final until disposition of timely filed motion for rehearing.